DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-6, 9-11, 14-16, and 19-20 have been considered but are moot in view of the new ground(s) of rejection set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2, 4-6, 9-11, 13-16, 19-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chandwani et al. US (2017/0181040) in view of Schabel et al. US (2017/0251380), further in view of Hu et al. US (2018/0376339), further in view of Krishnaswamy US (2010/0246506), further in view of Uchino et al. US (2014/0219236), and further in view of Falconetti et al. US (2018/0270834).

Regarding Claim 1, Chandwani discloses a method comprising: assessing conditions of an unlicensed spectrum; (see Para [0007] i.e., A base station may communicate with a wireless device, such as a user equipment (UE), via an unlicensed RF spectrum, [0009] i.e., unlicensed RF spectrum band be subject to more network interference, such as network congestion or RF interference, than the licensed RF spectrum band because the unlicensed RF spectrum band may be shared for use by multiple parties, [0017] i.e., the base station or the UE may be configured to perform an uplink transmission, where the base station receives the audio packets and the video packets associated with the media content from the UE via the unlicensed RF spectrum, [0053] i.e., base station 220 may identify a rule based on receiving or determining allocation information associated with a set of conditions. For example, the set of conditions may be associated with a network condition (e.g., a level of network interference between base station 220 and user equipment 210, etc.), [0054] i.e., a rule may be associated with one or more network conditions of a cell associated with base station 220 (e.g., a level of interference). For example, a rule may be associated with a level of interference (i.e., “conditions”) on the unlicensed RF spectrum band and/or the licensed RF spectrum band, such as a level of electrical interference, a level of radio frequency interference, or the like, [0056] i.e., base station 220 may detect the network condition(s) (i.e., conditions are assessed), [0061-0063], [0070] i.e., For example, base station 220 may periodically reevaluate the network condition(s) every 30 seconds during the transmission to or from user equipment 210). 

determining, based at least in part on the conditions (see Para’s [0053-0054] i.e., base station 220 may identify a rule based on receiving or determining allocation information associated with a set of conditions & [0056]), a schedule for transmitting data via the unlicensed spectrum; (see Para’s [0011] i.e., a base station to dynamically allocate resources of an unlicensed RF spectrum band based on a set of rules (i.e., “schedule” determined) that indicate a manner of transmission of audio packets and video packets, [0014-0015] i.e., the base station may identify a set of rules for transmission of the media content. For example, the set of rules may be associated with the transmission of the audio packets and the video packets via an unlicensed RF spectrum band, [0017] i.e., For example, the base station may allocate resources for the UE to provide audio packets and video packets via the unlicensed RF spectrum band, [0050] i.e., base station 220 may identify a set of rules that indicate that both the audio packets and video packets are to be transmitted via the unlicensed RF spectrum band when a set of conditions is satisfied, [0053-0054], [0070])

receiving, from a first device (see Fig. 1A i.e., User Equipment) configured with technology to enable the first device to communicate via the unlicensed spectrum (see Para’s [0007], [0017] i.e., uplink transmissions from UE via unlicensed band will enable UE configured with technology to communicate via the unlicensed spectrum, [0021-0022] i.e., LTE technology, [0023] & [0033]), a request to send data, (see Para [0012], [0042] i.e., receiving a request associated with an uplink transmission or a downlink transmission…For example, base station 220 may receive a request associated with an uplink transmission, & [0047] i.e., uplink transmission request).
 
A first time for receiving the data from the first device (see Para’s [0017] i.e., the UE performs an uplink transmission to the base station which will occur at an initial time or first time, [0044] i.e., the uplink transmission may be carried via a portion of a telecommunication channel used for the transmission of media content from user equipment 210 to base station 220 & [0075] i.e., the base station 220 may have allocated the resources in association with an uplink transmission. In this case, base station 220 may receive the audio packets and the video packets from user equipment 210 via, for example, one or more uplink channels (i.e., the packets will be received at a first time))

Receiving, after the first time, at least a portion of the data from the first device; (see Para [0017] i.e., the UE may be configured to perform an uplink transmission, where the base station receives the audio packets and the video packets  associated with the media content from the UE (i.e., at least a portion of the packet data will be received from the UE after the first time since there are multiple data packets), [0042] i.e., the uplink transmission includes the transmission of audio packets and video packets, [0043] i.e., audio packets and video packets that correspond to media content (e.g., a streaming video) & [0049])

Chandwani does not disclose the claim features of the schedule determined for transmitting data via the unlicensed spectrum for a period of time, and accessing the schedule to determine a first time for receiving the data from the first device;. However the claim features would be rendered obvious in view of Schabel et al. US (2017/0251380).

Schabel discloses assessing conditions of an unlicensed spectrum (see Fig. 3 & Para [0016] i.e., The RRHs generate channel activity reports that include information indicating measured strengths of signals detected on channels of the unlicensed frequency bands, [0017] i.e., channel quality indicated by the channel activity reports, [0020], [0027], [0030], & [0034])

Determining, based at least in part on the conditions (see Para’s [0028], [0030], & [0040]), a schedule for transmitting data via the unlicensed spectrum for a period of time (see Para’s [0028] i.e., The controller 235 allocates a subset including one or more of the channels of the unlicensed frequency band to the nodes 205-212 based on information included in the channel activity reports. Some embodiments of the controller 235 include a processor configured to allocate the channels of the unlicensed frequency band to the nodes 205-212 for uplink or downlink transmissions during scheduled time intervals (i.e., “period of time”) & [0040])

accessing the schedule to determine a first time for receiving the data from the first device (see Para [0028] i.e., The controller 235 allocates a subset including one or more of the channels of the unlicensed frequency band to the nodes 205-212 (i.e., “accessing the schedule”)…Some embodiments of the controller 235 include a processor configured to allocate the channels of the unlicensed frequency band to the nodes 205-212 for uplink or downlink transmissions during scheduled time intervals (i.e., includes a first time for receiving uplink transmission). The node 205 may implement schedulers for scheduling transmissions (i.e., a first time for receiving uplink transmission will be determined by the scheduler according to the determined schedule which includes scheduled time intervals for receiving uplink transmissions) by the nodes 205-212 based on the allocations generated by the controller 235)

(Schabel suggests allocating channels of the unlicensed frequency band to the nodes 205-212 for uplink transmissions based on information of the channel quality included in the channel activity reports for efficiently scheduling channels of the unlicensed frequency band and for achieving desired uplink transmission according to the determined channel quality conditions, (see Para [0028])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the schedule determined for transmitting data via the unlicensed spectrum as disclosed in Chandwani to be determined for a period of time such as the uplink scheduled time intervals determined for uplink transmission scheduled for transmission via the unlicensed spectrum as disclosed in the teachings Schabel who discloses determining a schedule for transmitting data via the unlicensed spectrum for a period of time because the motivation lies in Schabel for allocating channels of the unlicensed frequency band  for scheduling uplink transmissions based on information of channel quality included in channel activity reports for efficiently scheduling channels of the unlicensed frequency band and for achieving desired uplink transmission according to determined channel quality conditions. 

While Chandwani discloses a first time for receiving the data from the first device (see Para’s [0017] i.e., the UE performs an uplink transmission to the base station which will occur at an initial time or first time, [0044], & [0075] i.e., In this case, base station 220 may receive the audio packets and the video packets from user equipment 210 via, for example, one or more uplink channels (i.e., the packets will be received at a first time), the combination of Chandwani in view of Schabel does not disclose the claim feature of sending, at a predetermined time prior to the first time, instructions to the first device to send the data. However the claim feature would be rendered obvious in view of Hu et al. US (2018/0376339).

Hu discloses sending, at a predetermined time prior to a first time of uplink data transmission, instructions to a first device to send the uplink data (see Para [0113] i.e., Next, if the UE is to transmit uplink data in the unlicensed frequency band (i.e., uplink transmission will occur at a “first time”), for example, the UE may transmit an uplink transmission scheduling request (SR) to the eNB, and the eNB needs to transmit uplink grant signaling (UL grant) (i.e., “instructions”) to the UE (i.e., UL grant (i.e., “instructions”) are sent to the UE to send the uplink data at a predetermined time after the uplink transmission scheduling request is received and prior to the first time of the uplink transmission)). 

(Hu suggests the uplink grant (UL grant) is sent to the UE for granting the uplink transmission scheduling request sent by the UE to the eNB for satisfying the scheduling request in order to properly schedule and transmit the uplink data on the unlicensed frequency band (see Para [0113])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing scheduling of the uplink transmission via the unlicensed frequency band as disclosed in Chandwani in view of Schabel to include sending, at a predetermined time prior to a first time of uplink data transmission, instructions to the first device to send the uplink data such as the UL grant sent to the UE as disclosed in Hu because the motivation lies in Hu that the uplink grant (UL grant) is sent to the UE for granting the uplink transmission scheduling request sent by the UE to the eNB for satisfying the scheduling request in order to properly schedule and transmit the uplink data on the unlicensed frequency band. 

While Chandwani discloses receiving from the first device the request to send data such as the uplink transmission request sent to the base station (see Para [0012], [0042] i.e., receiving a request associated with an uplink transmission or a downlink transmission…For example, base station 220 may receive a request associated with an uplink transmission, & [0047] i.e., uplink transmission request), the combination of Chandwani in view of Schabel, and further in view of Hu does not disclose the claim feature of receiving, from the first device configured with technology to enable the first device to communicate via the unlicensed spectrum, a request to send data to a second device configured with technology to enable the second device to communicate via the unlicensed spectrum. However the claim feature would be rendered obvious in view of Krishnaswamy US (2010/0246506). 

Krishnaswamy discloses receiving, from a first device configured with technology  to enable the first device to communicate via the unlicensed spectrum (see Para [0005] i.e., unlicensed devices allowed to operate in the unlicensed television spectrum & [0067] i.e., LTE technology, [0090-0091] i.e., access terminal configured to communicate via unlicensed spectrum & [0210] i.e., various wireless communication systems (i.e., “technology”) may be used for the wireless communication session established for the first UE), a request to send data to a second device configured with technology (see Para [0005] i.e., unlicensed devices allowed to operate in the unlicensed television spectrum & [0067] i.e., LTE technology, [0090-0091] i.e., access terminal configured to communicate via unlicensed spectrum & [0210] i.e., various wireless communication systems (i.e., “technology”) may be used for the wireless communication session established for the second UE) to enable the second device to communicate via the unlicensed spectrum (see Para’s [0011], [0162] i.e., receiving, at a first base station operating on a licensed frequency, a communication request for a communication session in an unlicensed frequency spectrum, wherein the communication request corresponds to a first wireless communication device (i.e., “first device”) having first location information and wherein the communication request identifies a second wireless communication device (i.e., “second device”) having second location information as a destination for the communication session).
(Krishnaswamy suggests wireless network operators are limited in the wireless capacity that they have available to support subscribers in licensed spectra, and new methods will be needed to enable mobile broadband services in the available unlicensed spectrum to increase capacity for the mobile broadband services (see Para’s [0005] & [0047])).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink transmission request sent by the first device for uplink transmission via the unlicensed spectrum as disclosed in Chandwani in view of Schabel, and further in view of Hu to be a request to send data to a second device such as the request received by the base station as disclosed in Krishnaswamy who discloses a base station receives a request for a communication session in an unlicensed frequency spectrum for performing communications with a second device because the motivation lies in Krishnaswamy that wireless network operators are limited in the wireless capacity that they have available to support subscribers in licensed spectra, and new methods will be needed to enable mobile broadband services in the available unlicensed spectrum to increase capacity for the mobile broadband services. 

While Chandwani discloses receiving at least a portion of the data from the first device (see Para’s [0017] i.e., the UE may be configured to perform an uplink transmission, where the base station receives the audio packets and the video packets  associated with the media content from the UE, [0042-0043], [0049], & [0075]), the combination of Chandwani in view of Schabel, further in view of Hu, and further in view of Krishnaswamy does not disclose the claim features of temporarily storing at least the portion of the data; accessing the schedule to determine a second time for sending the data to the second device; and sending, at the second time, at least the portion of the data to the second device. However the claim features would be rendered obvious in view of Uchino et al. US (2014/0219236).

Uchino discloses a base station (see Fig. 2 i.e., base station 100) temporarily storing at least a portion of data; (see Fig. 2 & Para’s [0007] i.e., a base station including a layer 2 buffer (layer 2 buffer 101) which is a buffer at a second layer level configured to temporarily store downlink data to be transmitted to a mobile station (mobile station 200A, 200B), [0017], & [0021]). 

accessing a schedule to determine a second time for sending the data to the second device; (see Fig. 2 i.e., schedule will be accessed by base station 100 via scheduling processing unit 107 for scheduling the downlink data stored in layer 2 buffer 101 for transmission at a determined second time & Para’s [0007] i.e., a schedule processing unit (scheduling processing unit 107) configured to schedule data stored in the layer 2 buffer on a downlink radio resource & [0050] i.e., The scheduling processing unit 107 is configured to schedule downlink data stored in the layer 2 buffer 101 on downlink radio resources & [0053] i.e., The radio communication unit 109 transmits downlink data (PDUs) outputted from the layer 2 buffer 101 to the mobile station 200A by means of radio resources assigned by the scheduling process unit 107).

and sending, at the second time, at least the portion of the data to the second device (see Para’s [0007] i.e., downlink data to be transmitted to a mobile station 200A, 200B & [0053] i.e., the radio communication unit 109 transmits downlink data (PDUs) outputted from the layer 2 buffer 101 to the mobile station 200A (i.e., transmission occurs at a “second time”) by means of radio resources assigned by the scheduling processing unit 107). 

(Uchino suggests the layer 2 buffer 101 in the base station 100 temporarily stores the data to be transmitted to a mobile station based on scheduling the data for reliably preventing an overflow of a layer 2 buffer of a mobile station (see Para’s [0006-0007])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the base station which receives at least a portion of the data from the first device as disclosed in Chandwani in view of Schabel, further in view of Hu, and further in view of Krishnaswamy to temporarily store the at least the portion of the data as disclosed in the teachings of Uchino who discloses a base station including a buffer for temporarily storing downlink data to be transmitted to a mobile station because the motivation lies in Uchino for reliably preventing an overflow of a layer 2 buffer of a mobile station according to the scheduling of the downlink data stored in the buffer. 

The combination of Chandwani in view of Schabel, further in view of Hu, further in view of Krishnaswamy, and further in view of Uchino does not disclose the claim features of wherein the schedule includes at least one of: a start time for transmitting data via the unlicensed spectrum; a maximum amount of time that data is permitted to be transmitted via the unlicensed spectrum; or a regularity at which data is permitted to be transmitted via the unlicensed spectrum. However the claim feature would be rendered obvious in view of Falconetti et al. US (2018/0270834).

Falconetti discloses determining a schedule for transmitting data via the unlicensed spectrum based on assessing conditions of the unlicensed spectrum (see Para’s [0005], [0009] i.e., a base station which monitors one or more channel conditions of the unlicensed carrier to detect whether there is an interfering signal in the unlicensed carrier, [0034], [0072] i.e., The UL transmission is scheduled at a time where interference level can be handled by the base station…planned or scheduled UL subframes & [0073] i.e., This means that for a scheduling node measuring interference on the unlicensed band (i.e., “assessing conditions”), it is worth delaying the UL transmission to a time when a lower level of interference is measured and/or expected)

wherein the schedule includes at least one of: a start time for transmitting data via the unlicensed spectrum (see Para’s [0005], [0072] i.e., The UL transmission is scheduled at a time (i.e., “start time”) where interference level can be handled by the base station & [0073] i.e., This means that for a scheduling node measuring interference on the unlicensed band (i.e., “assessing conditions”), it is worth delaying the UL transmission to a time (i.e., “start time”) when a lower level of interference is measured and/or expected).
(Falconetti suggests the UL transmission is scheduled at a time where interference level can be handled by the base station (see Para [0072]) and it is worth delaying the UL transmission to a time when a lower level of interference is measured and/or expected which may ensure that the measured interference will not prevent a wireless communication device (WCD) (i.e., UE) from carrying out the UL data transmission (see Para [0073])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the schedule determined for transmitting the data via the unlicensed spectrum as disclosed in Chandwani in view of Schabel, further in view of Hu, further in view of Krishnaswamy, and further in view of Uchino to include the start time for transmitting the data via the unlicensed spectrum as disclosed in the teachings of Falconetti who discloses determining a schedule for transmitting data via the unlicensed spectrum based on assessing conditions of the unlicensed spectrum which includes a start time for transmitting data via the unlicensed spectrum because the motivation lies in Falconetti that the UL transmission is scheduled at a starting time where the interference level can be handled by the base station and it is worth delaying the UL transmission to a time when a lower level of interference is measured and/or expected which may ensure carrying out the UL data transmission successfully. 

Regarding Claim  2, Chandwani in view of Schabel, further in view of Hu, further in view of Krishnaswamy, further in view of Uchino, and further in view of Falconetti discloses the method as claim 1 recites, wherein the period of time is configurable, (Schabel, see Para [0028] i.e., The controller allocates a subset including one or more channels of the unlicensed frequency band to the nodes 205-212 based on information included in the channel activity reports. Some embodiments of the controller 235 include a processor configured to allocate the channels of the unlicensed frequency band to the nodes 205-212 for uplink or downlink transmissions during scheduled time intervals (i.e., configured period of time) & [0031-0032] i.e., allocation (i.e., “configurable”) of time intervals will be determined based on channel conditions & [0040]). 

Regarding Claim 4, the combination of Chandwani in view of Schabel, further in view of Hu, further in view of Krishnaswamy, and further in view of Uchino discloses the method as claim 1 recites, but does not disclose wherein the schedule is based on an estimation of interference during the period of time. However the claim feature would be rendered obvious in view of Falconetti et al. US (2018/0270834).

Falconetti discloses determining a schedule for transmitting data via the unlicensed spectrum for a period of time (see Para’s [0005] i.e., UL grant message which grants the UE a UL subframe (i.e., “period of time”) in the unlicensed carrier [0072] i.e., The UL transmission is scheduled (i.e., UL transmission is scheduled for a period of time) at a time where interference level can be handled by the base station…Planned or scheduled UL subframes (“period of time” of scheduled UL transmission), [0073]) based on assessing conditions of the unlicensed spectrum (see Para’s [0005], [0009] i.e., a base station which monitors one or more channel conditions of the unlicensed carrier to detect whether there is an interfering signal in the unlicensed carrier, [0034], [0072] i.e., The UL transmission is scheduled at a time where interference level can be handled by the base station…planned or scheduled UL subframes & [0073] i.e., This means that for a scheduling node measuring interference on the unlicensed band (i.e., “assessing conditions”), it is worth delaying the UL transmission to a time when a lower level of interference is measured and/or expected)

wherein the schedule is based on an estimation of interference during the period of time (see Para’s [0005] i.e., UL grant message which grants the UE a UL subframe (i.e., “period of time”) in the unlicensed carrier, [0072] i.e., The UL transmission is scheduled at a time where interference level can be handled by the base station…planned or scheduled UL subframes (“period of time” of scheduled UL transmission) & [0073] i.e., This means that for a scheduling node measuring interference on the unlicensed band, it is worth delaying the UL transmission to a time when a lower level of interference is measured and/or expected (i.e., estimation of interference is expected to be at a lower level for the period of time of the scheduled UL transmission)…this may ensure that the measured interference will not prevent the WCD from carrying out the UL data transmission (i.e., UL data transmission during the period of time of the scheduled UL transmission will be carried out based on estimation of lower level of interference expected during the period of time of scheduled UL transmission)).

(Falconetti suggests the UL transmission is scheduled at a time where interference level can be handled by the base station (see Para [0072]) and it is worth delaying the UL transmission to a time when a lower level of interference is measured and/or expected which may ensure that the measured interference will not prevent a wireless communication device (WCD) (i.e., UE) from carrying out the UL data transmission (see Para [0073])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the schedule determined for transmitting the data via the unlicensed spectrum for a period of time as disclosed in Chandwani in view of Schabel, further in view of Hu, further in view of Krishnaswamy, and further in view of Uchino to be based on an estimation of interference during the period of time as disclosed in the teachings of Falconetti who discloses a scheduling node (e.g., base station) that performs based on measuring interference on the unlicensed band, scheduling or delaying the UL transmission to a time when a lower level of interference is measured and/or expected because the motivation lies in Falconetti that the UL transmission is scheduled at a time where the interference level can be handled by the base station and it is worth delaying the UL transmission to a time when a lower level of interference is measured and/or expected which may ensure carrying out the UL data transmission successfully. 



Regarding Claim 5, the combination of Chandwani in view of Schabel, further in view of Hu, further in view of Krishnaswamy, further in view of Uchino, and further in view of  Falconetti discloses the method as claim 1 recites, the operations further comprising: determining a lapse of the period of time (Chandwani, see Para’s [0015] i.e., the base station may allocate the resources for the licensed band and the unlicensed band, where such resources include time slots (i.e., “period of time”)  [0069] i.e., Additionally, or alternatively, base station 220 may dynamically allocate resources of the unlicensed RF spectrum band and/or the licensed RF spectrum band  based on determining different allocation information. In this case, base station 220 may continually, periodically, or intermittently, reallocate the resources (i.e., periodically reallocating the resources will include determining a lapse of the first period of time of the first resource allocation) of the unlicensed RF spectrum band and/or the licensed RF spectrum band based on changes in allocation information & [0070]); assessing updated conditions of the unlicensed spectrum; (see Para’s [0069] i.e., the base station 220 may continually, periodically, or intermittently, reallocate the resources of the unlicensed RF spectrum band and/or the licensed RF spectrum band based on changes in allocation information & [0070] i.e., base station 220 may periodically reevaluate the network conditions)

and determining, based at least in part on the updated conditions, an updated schedule for transmitting data via the unlicensed spectrum for a subsequent period of time, (Chandwani, see Para’s [0069] i.e., In this case, base station 220 may continually, periodically, or intermittently, reallocate the resources (i.e., periodically reallocating the resources will include determining a lapse of the first period of time of the first resource allocation) of the unlicensed RF spectrum band and/or the licensed RF spectrum band based on changes in allocation information & [0070] i.e., after reevaluating the network condition(s), the base station may reallocate the resources of the unlicensed RF spectrum)  

Regarding Claim 6, the combination of Chandwani in view of Schabel, further in view of Hu, further in view of Krishnaswamy, further in view of Uchino, and further in view of Falconetti discloses the method as claim 1 recites, the operations further comprising facilitating carrier aggregation between the unlicensed spectrum and at least a 4G wireless communications standard, (Schabel, see Para’s [0005] i.e., LTE, [0015] i.e., Carrier aggregation can be used to bond a primary carrier (PCcell) that is anchored on a channel in a licensed frequency band (i.e., “4G”) with two or more secondary carriers (Scells) that are allocated channels in an unlicensed frequency band, & [0019])
 
Regarding Claim 9, the combination of Chandwani in view of Schabel, further in view of Hu, further in view of Krishnaswamy, further in view of Uchino, and further in view of  Falconetti discloses the method as claim 1 recites, further comprising determine that the first device and the second device are configured to communicate via the unlicensed spectrum based at least in part on determining that the first device and the second device are equipped with a 5 GHz network band, (Schabel, see Fig.’s 1 i.e., UEs 120 & 130 are configured with radio hardware for enabling the UE’s to communicate via the unlicensed spectrum using a 5GHz network band & Para’s [0004] i.e., unlicensed frequency band may be used by any device to transmit or receive radio frequency signals [0019] i.e., The unlicensed frequency bands support a plurality of channels that may be used for uplink or downlink transmissions. For example, the 5GHz unlicensed frequency band allocated to the UNII may be divided into a predetermined number of 20 MHz, [0023] i.e., wireless communication link on one or more channels of the unlicensed frequency band may be established with the user equipment 125 & [0028] i.e., 5GHz unlicensed frequency band).  

Regarding Claim 10, Chandwani discloses a system associated with a cellular base station (see Fig. 2 i.e., Base Station 220), the system comprising: one or more processors (see Fig. 3 i.e., processor 320 & Para’s [0033-0034]); memory (see Fig. 3 i.e., memory 330 & Para [0033]); and a plurality of programming instructions (see Fig. 3 & Para [0038]) stored on the memory (see Fig. 3 & Para [0038]) and executable by the one or more processors (see Fig. 3 & Para [0038]) to perform operations comprising: assessing conditions of an unlicensed spectrum; (see Para [0007] i.e., A base station may communicate with a wireless device, such as a user equipment (UE), via an unlicensed RF spectrum, [0009] i.e., unlicensed RF spectrum band be subject to more network interference, such as network congestion or RF interference, than the licensed RF spectrum band because the unlicensed RF spectrum band may be shared for use by multiple parties, [0017] i.e., the base station or the UE may be configured to perform an uplink transmission, where the base station receives the audio packets and the video packets associated with the media content from the UE via the unlicensed RF spectrum, [0053] i.e., base station 220 may identify a rule based on receiving or determining allocation information associated with a set of conditions. For example, the set of conditions may be associated with a network condition (e.g., a level of network interference between base station 220 and user equipment 210, etc.), [0054] i.e., a rule may be associated with one or more network conditions of a cell associated with base station 220 (e.g., a level of interference). For example, a rule may be associated with a level of interference (i.e., “conditions”) on the unlicensed RF spectrum band and/or the licensed RF spectrum band, such as a level of electrical interference, a level of radio frequency interference, or the like, [0056] i.e., base station 220 may detect the network condition(s) (i.e., conditions are assessed), [0061-0063], [0070] i.e., For example, base station 220 may periodically reevaluate the network condition(s) every 30 seconds during the transmission to or from user equipment 210). 

determining, based at least in part on the conditions (see Para’s [0053-0054] i.e., base station 220 may identify a rule based on receiving or determining allocation information associated with a set of conditions & [0056]), a schedule for transmitting data via the unlicensed spectrum; (see Para’s [0011] i.e., a base station to dynamically allocate resources of an unlicensed RF spectrum band based on a set of rules (i.e., “schedule” determined) that indicate a manner of transmission of audio packets and video packets, [0014-0015] i.e., the base station may identify a set of rules for transmission of the media content. For example, the set of rules may be associated with the transmission of the audio packets and the video packets via an unlicensed RF spectrum band, [0017] i.e., For example, the base station may allocate resources for the UE to provide audio packets and video packets via the unlicensed RF spectrum band, [0050] i.e., base station 220 may identify a set of rules that indicate that both the audio packets and video packets are to be transmitted via the unlicensed RF spectrum band when a set of conditions is satisfied, [0053-0054], [0070])

receiving, from a first device (see Fig. 1A i.e., User Equipment) configured with technology to enable the first device to communicate via the unlicensed spectrum (see Para’s [0007], [0017] i.e., uplink transmissions from UE via unlicensed band will enable UE configured with technology to communicate via the unlicensed spectrum, [0021-0022] i.e., LTE technology, [0023] & [0033]), a request to send data, (see Para [0012], [0042] i.e., receiving a request associated with an uplink transmission or a downlink transmission…For example, base station 220 may receive a request associated with an uplink transmission, & [0047] i.e., uplink transmission request).
 
A first time for receiving the data from the first device (see Para’s [0017] i.e., the UE performs an uplink transmission to the base station which will occur at an initial time or first time, [0044] i.e., the uplink transmission may be carried via a portion of a telecommunication channel used for the transmission of media content from user equipment 210 to base station 220 & [0075] i.e., the base station 220 may have allocated the resources in association with an uplink transmission. In this case, base station 220 may receive the audio packets and the video packets from user equipment 210 via, for example, one or more uplink channels (i.e., the packets will be received at a first time))

Receiving, after the first time, at least a portion of the data from the first device; (see Para [0017] i.e., the UE may be configured to perform an uplink transmission, where the base station receives the audio packets and the video packets  associated with the media content from the UE (i.e., at least a portion of the packet data will be received from the UE after the first time since there are multiple data packets), [0042] i.e., the uplink transmission includes the transmission of audio packets and video packets, [0043] i.e., audio packets and video packets that correspond to media content (e.g., a streaming video) & [0049])

Chandwani does not disclose the claim features of the schedule determined for transmitting data via the unlicensed spectrum for a period of time, and accessing the schedule to determine a first time for receiving the data from the first device;. However the claim features would be rendered obvious in view of Schabel et al. US (2017/0251380).

Schabel discloses assessing conditions of an unlicensed spectrum (see Fig. 3 & Para [0016] i.e., The RRHs generate channel activity reports that include information indicating measured strengths of signals detected on channels of the unlicensed frequency bands, [0017] i.e., channel quality indicated by the channel activity reports, [0020], [0027], [0030], & [0034])

Determining, based at least in part on the conditions (see Para’s [0028], [0030], & [0040]), a schedule for transmitting data via the unlicensed spectrum for a period of time (see Para’s [0028] i.e., The controller 235 allocates a subset including one or more of the channels of the unlicensed frequency band to the nodes 205-212 based on information included in the channel activity reports. Some embodiments of the controller 235 include a processor configured to allocate the channels of the unlicensed frequency band to the nodes 205-212 for uplink or downlink transmissions during scheduled time intervals (i.e., “period of time”) & [0040])

accessing the schedule to determine a first time for receiving the data from the first device (see Para [0028] i.e., The controller 235 allocates a subset including one or more of the channels of the unlicensed frequency band to the nodes 205-212 (i.e., “accessing the schedule”)…Some embodiments of the controller 235 include a processor configured to allocate the channels of the unlicensed frequency band to the nodes 205-212 for uplink or downlink transmissions during scheduled time intervals (i.e., includes a first time for receiving uplink transmission). The node 205 may implement schedulers for scheduling transmissions (i.e., a first time for receiving uplink transmission will be determined by the scheduler according to the determined schedule which includes scheduled time intervals for receiving uplink transmissions) by the nodes 205-212 based on the allocations generated by the controller 235)

(Schabel suggests allocating channels of the unlicensed frequency band to the nodes 205-212 for uplink transmissions based on information of the channel quality included in the channel activity reports for efficiently scheduling channels of the unlicensed frequency band and for achieving desired uplink transmission according to the determined channel quality conditions, (see Para [0028])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the schedule determined for transmitting data via the unlicensed spectrum as disclosed in Chandwani to be determined for a period of time such as the uplink scheduled time intervals determined for uplink transmission scheduled for transmission via the unlicensed spectrum as disclosed in the teachings Schabel who discloses determining a schedule for transmitting data via the unlicensed spectrum for a period of time because the motivation lies in Schabel for allocating channels of the unlicensed frequency band  for scheduling uplink transmissions based on information of channel quality included in channel activity reports for efficiently scheduling channels of the unlicensed frequency band and for achieving desired uplink transmission according to determined channel quality conditions. 

While Chandwani discloses a first time for receiving the data from the first device (see Para’s [0017] i.e., the UE performs an uplink transmission to the base station which will occur at an initial time or first time, [0044], & [0075] i.e., In this case, base station 220 may receive the audio packets and the video packets from user equipment 210 via, for example, one or more uplink channels (i.e., the packets will be received at a first time), the combination of Chandwani in view of Schabel does not disclose the claim feature of sending, at a predetermined time prior to the first time, instructions to the first device to send the data. However the claim feature would be rendered obvious in view of Hu et al. US (2018/0376339).

Hu discloses sending, at a predetermined time prior to a first time of uplink data transmission, instructions to a first device to send the uplink data (see Para [0113] i.e., Next, if the UE is to transmit uplink data in the unlicensed frequency band (i.e., uplink transmission will occur at a “first time”), for example, the UE may transmit an uplink transmission scheduling request (SR) to the eNB, and the eNB needs to transmit uplink grant signaling (UL grant) (i.e., “instructions”) to the UE (i.e., UL grant (i.e., “instructions”) are sent to the UE to send the uplink data at a predetermined time after the uplink transmission scheduling request is received and prior to the first time of the uplink transmission)). 

(Hu suggests the uplink grant (UL grant) is sent to the UE for granting the uplink transmission scheduling request sent by the UE to the eNB for satisfying the scheduling request in order to properly schedule and transmit the uplink data on the unlicensed frequency band (see Para [0113])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing scheduling of the uplink transmission via the unlicensed frequency band as disclosed in Chandwani in view of Schabel to include sending, at a predetermined time prior to a first time of uplink data transmission, instructions to the first device to send the uplink data such as the UL grant sent to the UE as disclosed in Hu because the motivation lies in Hu that the uplink grant (UL grant) is sent to the UE for granting the uplink transmission scheduling request sent by the UE to the eNB for satisfying the scheduling request in order to properly schedule and transmit the uplink data on the unlicensed frequency band. 

While Chandwani discloses receiving from the first device the request to send data such as the uplink transmission request sent to the base station (see Para [0012], [0042] i.e., receiving a request associated with an uplink transmission or a downlink transmission…For example, base station 220 may receive a request associated with an uplink transmission, & [0047] i.e., uplink transmission request), the combination of Chandwani in view of Schabel, and further in view of Hu does not disclose the claim feature of receiving, from the first device configured with technology to enable the first device to communicate via the unlicensed spectrum, a request to send data to a second device configured with technology to enable the second device to communicate via the unlicensed spectrum. However the claim feature would be rendered obvious in view of Krishnaswamy US (2010/0246506). 

Krishnaswamy discloses receiving, from a first device configured with technology  to enable the first device to communicate via the unlicensed spectrum (see Para [0005] i.e., unlicensed devices allowed to operate in the unlicensed television spectrum & [0067] i.e., LTE technology, [0090-0091] i.e., access terminal configured to communicate via unlicensed spectrum & [0210] i.e., various wireless communication systems (i.e., “technology”) may be used for the wireless communication session established for the first UE), a request to send data to a second device configured with technology (see Para [0005] i.e., unlicensed devices allowed to operate in the unlicensed television spectrum & [0067] i.e., LTE technology, [0090-0091] i.e., access terminal configured to communicate via unlicensed spectrum & [0210] i.e., various wireless communication systems (i.e., “technology”) may be used for the wireless communication session established for the second UE) to enable the second device to communicate via the unlicensed spectrum (see Para’s [0011], [0162] i.e., receiving, at a first base station operating on a licensed frequency, a communication request for a communication session in an unlicensed frequency spectrum, wherein the communication request corresponds to a first wireless communication device (i.e., “first device”) having first location information and wherein the communication request identifies a second wireless communication device (i.e., “second device”) having second location information as a destination for the communication session).

(Krishnaswamy suggests wireless network operators are limited in the wireless capacity that they have available to support subscribers in licensed spectra, and new methods will be needed to enable mobile broadband services in the available unlicensed spectrum to increase capacity for the mobile broadband services (see Para’s [0005] & [0047])).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink transmission request sent by the first device for uplink transmission via the unlicensed spectrum as disclosed in Chandwani in view of Schabel, and further in view of Hu to be a request to send data to a second device such as the request received by the base station as disclosed in Krishnaswamy who discloses a base station receives a request for a communication session in an unlicensed frequency spectrum for performing communications with a second device because the motivation lies in Krishnaswamy that wireless network operators are limited in the wireless capacity that they have available to support subscribers in licensed spectra, and new methods will be needed to enable mobile broadband services in the available unlicensed spectrum to increase capacity for the mobile broadband services. 

While Chandwani discloses receiving at least a portion of the data from the first device (see Para’s [0017] i.e., the UE may be configured to perform an uplink transmission, where the base station receives the audio packets and the video packets  associated with the media content from the UE, [0042-0043], [0049], & [0075]), the combination of Chandwani in view of Schabel, further in view of Hu, and further in view of Krishnaswamy does not disclose the claim features of temporarily storing at least the portion of the data; accessing the schedule to determine a second time for sending the data to the second device; and sending, at the second time, at least the portion of the data to the second device. However the claim features would be rendered obvious in view of Uchino et al. US (2014/0219236).

Uchino discloses a base station (see Fig. 2 i.e., base station 100) temporarily storing at least a portion of data; (see Fig. 2 & Para’s [0007] i.e., a base station including a layer 2 buffer (layer 2 buffer 101) which is a buffer at a second layer level configured to temporarily store downlink data to be transmitted to a mobile station (mobile station 200A, 200B), [0017], & [0021]). 

accessing a schedule to determine a second time for sending the data to the second device; (see Fig. 2 i.e., schedule will be accessed by base station 100 via scheduling processing unit 107 for scheduling the downlink data stored in layer 2 buffer 101 for transmission at a determined second time & Para’s [0007] i.e., a schedule processing unit (scheduling processing unit 107) configured to schedule data stored in the layer 2 buffer on a downlink radio resource & [0050] i.e., The scheduling processing unit 107 is configured to schedule downlink data stored in the layer 2 buffer 101 on downlink radio resources & [0053] i.e., The radio communication unit 109 transmits downlink data (PDUs) outputted from the layer 2 buffer 101 to the mobile station 200A by means of radio resources assigned by the scheduling process unit 107).

and sending, at the second time, at least the portion of the data to the second device (see Para’s [0007] i.e., downlink data to be transmitted to a mobile station 200A, 200B & [0053] i.e., the radio communication unit 109 transmits downlink data (PDUs) outputted from the layer 2 buffer 101 to the mobile station 200A (i.e., transmission occurs at a “second time”) by means of radio resources assigned by the scheduling processing unit 107). 

(Uchino suggests the layer 2 buffer 101 in the base station 100 temporarily stores the data to be transmitted to a mobile station based on scheduling the data for reliably preventing an overflow of a layer 2 buffer of a mobile station (see Para’s [0006-0007])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the base station which receives at least a portion of the data from the first device as disclosed in Chandwani in view of Schabel, further in view of Hu, and further in view of Krishnaswamy to temporarily store the at least the portion of the data as disclosed in the teachings of Uchino who discloses a base station including a buffer for temporarily storing downlink data to be transmitted to a mobile station because the motivation lies in Uchino for reliably preventing an overflow of a layer 2 buffer of a mobile station according to the scheduling of the downlink data stored in the buffer. 

The combination of Chandwani in view of Schabel, further in view of Hu, further in view of Krishnaswamy, and further in view of Uchino does not disclose the claim feature of wherein the schedule is based on an estimation of interference during the period of time. However the claim feature would be rendered obvious in view of Falconetti et al. US (2018/0270834).

Falconetti discloses determining a schedule for transmitting data via the unlicensed spectrum for a period of time (see Para’s [0005] i.e., UL grant message which grants the UE a UL subframe (i.e., “period of time”) in the unlicensed carrier [0072] i.e., The UL transmission is scheduled (i.e., UL transmission is scheduled for a period of time) at a time where interference level can be handled by the base station…Planned or scheduled UL subframes (“period of time” of scheduled UL transmission), [0073]) based on assessing conditions of the unlicensed spectrum (see Para’s [0005], [0009] i.e., a base station which monitors one or more channel conditions of the unlicensed carrier to detect whether there is an interfering signal in the unlicensed carrier, [0034], [0072] i.e., The UL transmission is scheduled at a time where interference level can be handled by the base station…planned or scheduled UL subframes & [0073] i.e., This means that for a scheduling node measuring interference on the unlicensed band (i.e., “assessing conditions”), it is worth delaying the UL transmission to a time when a lower level of interference is measured and/or expected)

wherein the schedule is based on an estimation of interference during the period of time (see Para’s [0005] i.e., UL grant message which grants the UE a UL subframe (i.e., “period of time”) in the unlicensed carrier, [0072] i.e., The UL transmission is scheduled at a time where interference level can be handled by the base station…planned or scheduled UL subframes (“period of time” of scheduled UL transmission) & [0073] i.e., This means that for a scheduling node measuring interference on the unlicensed band, it is worth delaying the UL transmission to a time when a lower level of interference is measured and/or expected (i.e., estimation of interference is expected to be at a lower level for the period of time of the scheduled UL transmission)…this may ensure that the measured interference will not prevent the WCD from carrying out the UL data transmission (i.e., UL data transmission during the period of time of the scheduled UL transmission will be carried out based on estimation of lower level of interference expected during the period of time of scheduled UL transmission)).

(Falconetti suggests the UL transmission is scheduled at a time where interference level can be handled by the base station (see Para [0072]) and it is worth delaying the UL transmission to a time when a lower level of interference is measured and/or expected which may ensure that the measured interference will not prevent a wireless communication device (WCD) (i.e., UE) from carrying out the UL data transmission (see Para [0073])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the schedule determined for transmitting the data via the unlicensed spectrum for a period of time as disclosed in Chandwani in view of Schabel, further in view of Hu, further in view of Krishnaswamy, and further in view of Uchino to be based on an estimation of interference during the period of time as disclosed in the teachings of Falconetti who discloses a scheduling node (e.g., base station) that performs based on measuring interference on the unlicensed band, scheduling or delaying the UL transmission to a time when a lower level of interference is measured and/or expected because the motivation lies in Falconetti that the UL transmission is scheduled at a time where the interference level can be handled by the base station and it is worth delaying the UL transmission to a time when a lower level of interference is measured and/or expected which may ensure carrying out the UL data transmission successfully. 

Regarding Claim 11, the claim is directed towards a system which performs the same claim features as the method in claim 2. Therefore claim 11 is rejected as obvious over the combination of Chandwani in view of Schabel, further in view of Hu, further in view of Krishnaswamy, further in view of Uchino, and further in view of Falconetti as in claim 2. 

Regarding Claim 13, the claim is directed towards a system which performs the same claim features as the method in claim 4. Therefore claim 13 is rejected as obvious over the combination of Chandwani in view of Schabel, further in view of Hu, further in view of Krishnaswamy, further in view of Uchino, and further in view of Falconetti as in claim 4. 
 
Regarding Claim 14, the claim is directed towards a system which performs the same claim features as the method in claim 5. Therefore claim 14 is rejected as obvious over the combination of Chandwani in view of Schabel, further in view of Hu, further in view of Krishnaswamy, further in view of Uchino, and further in view of Falconetti as in claim 5. 

Regarding Claim 15, the claim is directed towards a system which performs the same claim features as the method in claim 6. Therefore claim 15 is rejected as obvious over the combination of Chandwani in view of Schabel, further in view of Hu, further in view of Krishnaswamy, further in view of Uchino, and further in view of Falconetti as in claim 6. 

Regarding Claim 16, Chandwani discloses a non-transitory computer-readable storage medium having programming instructions stored thereon which, when executed by a computing device, cause the computing device to perform operations comprising: assessing conditions of an unlicensed spectrum; (see Para [0007] i.e., A base station may communicate with a wireless device, such as a user equipment (UE), via an unlicensed RF spectrum, [0009] i.e., unlicensed RF spectrum band be subject to more network interference, such as network congestion or RF interference, than the licensed RF spectrum band because the unlicensed RF spectrum band may be shared for use by multiple parties, [0017] i.e., the base station or the UE may be configured to perform an uplink transmission, where the base station receives the audio packets and the video packets associated with the media content from the UE via the unlicensed RF spectrum, [0053] i.e., base station 220 may identify a rule based on receiving or determining allocation information associated with a set of conditions. For example, the set of conditions may be associated with a network condition (e.g., a level of network interference between base station 220 and user equipment 210, etc.), [0054] i.e., a rule may be associated with one or more network conditions of a cell associated with base station 220 (e.g., a level of interference). For example, a rule may be associated with a level of interference (i.e., “conditions”) on the unlicensed RF spectrum band and/or the licensed RF spectrum band, such as a level of electrical interference, a level of radio frequency interference, or the like, [0056] i.e., base station 220 may detect the network condition(s) (i.e., conditions are assessed), [0061-0063], [0070] i.e., For example, base station 220 may periodically reevaluate the network condition(s) every 30 seconds during the transmission to or from user equipment 210). 

determining, based at least in part on the conditions (see Para’s [0053-0054] i.e., base station 220 may identify a rule based on receiving or determining allocation information associated with a set of conditions & [0056]), a schedule for transmitting data via the unlicensed spectrum; (see Para’s [0011] i.e., a base station to dynamically allocate resources of an unlicensed RF spectrum band based on a set of rules (i.e., “schedule” determined) that indicate a manner of transmission of audio packets and video packets, [0014-0015] i.e., the base station may identify a set of rules for transmission of the media content. For example, the set of rules may be associated with the transmission of the audio packets and the video packets via an unlicensed RF spectrum band, [0017] i.e., For example, the base station may allocate resources for the UE to provide audio packets and video packets via the unlicensed RF spectrum band, [0050] i.e., base station 220 may identify a set of rules that indicate that both the audio packets and video packets are to be transmitted via the unlicensed RF spectrum band when a set of conditions is satisfied, [0053-0054], [0070])

receiving, from a first device (see Fig. 1A i.e., User Equipment) configured with technology to enable the first device to communicate via the unlicensed spectrum (see Para’s [0007], [0017] i.e., uplink transmissions from UE via unlicensed band will enable UE configured with technology to communicate via the unlicensed spectrum, [0021-0022] i.e., LTE technology, [0023] & [0033]), a request to send data, (see Para [0012], [0042] i.e., receiving a request associated with an uplink transmission or a downlink transmission…For example, base station 220 may receive a request associated with an uplink transmission, & [0047] i.e., uplink transmission request).
 
A first time for receiving the data from the first device (see Para’s [0017] i.e., the UE performs an uplink transmission to the base station which will occur at an initial time or first time, [0044] i.e., the uplink transmission may be carried via a portion of a telecommunication channel used for the transmission of media content from user equipment 210 to base station 220 & [0075] i.e., the base station 220 may have allocated the resources in association with an uplink transmission. In this case, base station 220 may receive the audio packets and the video packets from user equipment 210 via, for example, one or more uplink channels (i.e., the packets will be received at a first time))

Receiving, after the first time, at least a portion of the data from the first device; (see Para [0017] i.e., the UE may be configured to perform an uplink transmission, where the base station receives the audio packets and the video packets  associated with the media content from the UE (i.e., at least a portion of the packet data will be received from the UE after the first time since there are multiple data packets), [0042] i.e., the uplink transmission includes the transmission of audio packets and video packets, [0043] i.e., audio packets and video packets that correspond to media content (e.g., a streaming video) & [0049])

Chandwani does not disclose the claim features of the schedule determined for transmitting data via the unlicensed spectrum for a period of time, and accessing the schedule to determine a first time for receiving the data from the first device;. However the claim features would be rendered obvious in view of Schabel et al. US (2017/0251380).

Schabel discloses assessing conditions of an unlicensed spectrum (see Fig. 3 & Para [0016] i.e., The RRHs generate channel activity reports that include information indicating measured strengths of signals detected on channels of the unlicensed frequency bands, [0017] i.e., channel quality indicated by the channel activity reports, [0020], [0027], [0030], & [0034])

Determining, based at least in part on the conditions (see Para’s [0028], [0030], & [0040]), a schedule for transmitting data via the unlicensed spectrum for a period of time (see Para’s [0028] i.e., The controller 235 allocates a subset including one or more of the channels of the unlicensed frequency band to the nodes 205-212 based on information included in the channel activity reports. Some embodiments of the controller 235 include a processor configured to allocate the channels of the unlicensed frequency band to the nodes 205-212 for uplink or downlink transmissions during scheduled time intervals (i.e., “period of time”) & [0040])

accessing the schedule to determine a first time for receiving the data from the first device (see Para [0028] i.e., The controller 235 allocates a subset including one or more of the channels of the unlicensed frequency band to the nodes 205-212 (i.e., “accessing the schedule”)…Some embodiments of the controller 235 include a processor configured to allocate the channels of the unlicensed frequency band to the nodes 205-212 for uplink or downlink transmissions during scheduled time intervals (i.e., includes a first time for receiving uplink transmission). The node 205 may implement schedulers for scheduling transmissions (i.e., a first time for receiving uplink transmission will be determined by the scheduler according to the determined schedule which includes scheduled time intervals for receiving uplink transmissions) by the nodes 205-212 based on the allocations generated by the controller 235)

(Schabel suggests allocating channels of the unlicensed frequency band to the nodes 205-212 for uplink transmissions based on information of the channel quality included in the channel activity reports for efficiently scheduling channels of the unlicensed frequency band and for achieving desired uplink transmission according to the determined channel quality conditions, (see Para [0028])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the schedule determined for transmitting data via the unlicensed spectrum as disclosed in Chandwani to be determined for a period of time such as the uplink scheduled time intervals determined for uplink transmission scheduled for transmission via the unlicensed spectrum as disclosed in the teachings Schabel who discloses determining a schedule for transmitting data via the unlicensed spectrum for a period of time because the motivation lies in Schabel for allocating channels of the unlicensed frequency band  for scheduling uplink transmissions based on information of channel quality included in channel activity reports for efficiently scheduling channels of the unlicensed frequency band and for achieving desired uplink transmission according to determined channel quality conditions. 

While Chandwani discloses a first time for receiving the data from the first device (see Para’s [0017] i.e., the UE performs an uplink transmission to the base station which will occur at an initial time or first time, [0044], & [0075] i.e., In this case, base station 220 may receive the audio packets and the video packets from user equipment 210 via, for example, one or more uplink channels (i.e., the packets will be received at a first time), the combination of Chandwani in view of Schabel does not disclose the claim feature of sending, at a predetermined time prior to the first time, instructions to the first device to send the data. However the claim feature would be rendered obvious in view of Hu et al. US (2018/0376339).

Hu discloses sending, at a predetermined time prior to a first time of uplink data transmission, instructions to a first device to send the uplink data (see Para [0113] i.e., Next, if the UE is to transmit uplink data in the unlicensed frequency band (i.e., uplink transmission will occur at a “first time”), for example, the UE may transmit an uplink transmission scheduling request (SR) to the eNB, and the eNB needs to transmit uplink grant signaling (UL grant) (i.e., “instructions”) to the UE (i.e., UL grant (i.e., “instructions”) are sent to the UE to send the uplink data at a predetermined time after the uplink transmission scheduling request is received and prior to the first time of the uplink transmission)). 

(Hu suggests the uplink grant (UL grant) is sent to the UE for granting the uplink transmission scheduling request sent by the UE to the eNB for satisfying the scheduling request in order to properly schedule and transmit the uplink data on the unlicensed frequency band (see Para [0113])). 

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing scheduling of the uplink transmission via the unlicensed frequency band as disclosed in Chandwani in view of Schabel to include sending, at a predetermined time prior to a first time of uplink data transmission, instructions to the first device to send the uplink data such as the UL grant sent to the UE as disclosed in Hu because the motivation lies in Hu that the uplink grant (UL grant) is sent to the UE for granting the uplink transmission scheduling request sent by the UE to the eNB for satisfying the scheduling request in order to properly schedule and transmit the uplink data on the unlicensed frequency band. 
While Chandwani discloses receiving from the first device the request to send data such as the uplink transmission request sent to the base station (see Para [0012], [0042] i.e., receiving a request associated with an uplink transmission or a downlink transmission…For example, base station 220 may receive a request associated with an uplink transmission, & [0047] i.e., uplink transmission request), the combination of Chandwani in view of Schabel, and further in view of Hu does not disclose the claim feature of receiving, from the first device configured with technology to enable the first device to communicate via the unlicensed spectrum, a request to send data to a second device configured with technology to enable the second device to communicate via the unlicensed spectrum. However the claim feature would be rendered obvious in view of Krishnaswamy US (2010/0246506). 

Krishnaswamy discloses receiving, from a first device configured with technology  to enable the first device to communicate via the unlicensed spectrum (see Para [0005] i.e., unlicensed devices allowed to operate in the unlicensed television spectrum & [0067] i.e., LTE technology, [0090-0091] i.e., access terminal configured to communicate via unlicensed spectrum & [0210] i.e., various wireless communication systems (i.e., “technology”) may be used for the wireless communication session established for the first UE), a request to send data to a second device configured with technology (see Para [0005] i.e., unlicensed devices allowed to operate in the unlicensed television spectrum & [0067] i.e., LTE technology, [0090-0091] i.e., access terminal configured to communicate via unlicensed spectrum & [0210] i.e., various wireless communication systems (i.e., “technology”) may be used for the wireless communication session established for the second UE) to enable the second device to communicate via the unlicensed spectrum (see Para’s [0011], [0162] i.e., receiving, at a first base station operating on a licensed frequency, a communication request for a communication session in an unlicensed frequency spectrum, wherein the communication request corresponds to a first wireless communication device (i.e., “first device”) having first location information and wherein the communication request identifies a second wireless communication device (i.e., “second device”) having second location information as a destination for the communication session).

(Krishnaswamy suggests wireless network operators are limited in the wireless capacity that they have available to support subscribers in licensed spectra, and new methods will be needed to enable mobile broadband services in the available unlicensed spectrum to increase capacity for the mobile broadband services (see Para’s [0005] & [0047])).  

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the uplink transmission request sent by the first device for uplink transmission via the unlicensed spectrum as disclosed in Chandwani in view of Schabel, and further in view of Hu to be a request to send data to a second device such as the request received by the base station as disclosed in Krishnaswamy who discloses a base station receives a request for a communication session in an unlicensed frequency spectrum for performing communications with a second device because the motivation lies in Krishnaswamy that wireless network operators are limited in the wireless capacity that they have available to support subscribers in licensed spectra, and new methods will be needed to enable mobile broadband services in the available unlicensed spectrum to increase capacity for the mobile broadband services. 

While Chandwani discloses receiving at least a portion of the data from the first device (see Para’s [0017] i.e., the UE may be configured to perform an uplink transmission, where the base station receives the audio packets and the video packets  associated with the media content from the UE, [0042-0043], [0049], & [0075]), the combination of Chandwani in view of Schabel, further in view of Hu, and further in view of Krishnaswamy does not disclose the claim features of temporarily storing at least the portion of the data; accessing the schedule to determine a second time for sending the data to the second device; and sending, at the second time, at least the portion of the data to the second device. However the claim features would be rendered obvious in view of Uchino et al. US (2014/0219236).

Uchino discloses a base station (see Fig. 2 i.e., base station 100) temporarily storing at least a portion of data; (see Fig. 2 & Para’s [0007] i.e., a base station including a layer 2 buffer (layer 2 buffer 101) which is a buffer at a second layer level configured to temporarily store downlink data to be transmitted to a mobile station (mobile station 200A, 200B), [0017], & [0021]). 

accessing a schedule to determine a second time for sending the data to the second device; (see Fig. 2 i.e., schedule will be accessed by base station 100 via scheduling processing unit 107 for scheduling the downlink data stored in layer 2 buffer 101 for transmission at a determined second time & Para’s [0007] i.e., a schedule processing unit (scheduling processing unit 107) configured to schedule data stored in the layer 2 buffer on a downlink radio resource & [0050] i.e., The scheduling processing unit 107 is configured to schedule downlink data stored in the layer 2 buffer 101 on downlink radio resources & [0053] i.e., The radio communication unit 109 transmits downlink data (PDUs) outputted from the layer 2 buffer 101 to the mobile station 200A by means of radio resources assigned by the scheduling process unit 107).

and sending, at the second time, at least the portion of the data to the second device (see Para’s [0007] i.e., downlink data to be transmitted to a mobile station 200A, 200B & [0053] i.e., the radio communication unit 109 transmits downlink data (PDUs) outputted from the layer 2 buffer 101 to the mobile station 200A (i.e., transmission occurs at a “second time”) by means of radio resources assigned by the scheduling processing unit 107). 

(Uchino suggests the layer 2 buffer 101 in the base station 100 temporarily stores the data to be transmitted to a mobile station based on scheduling the data for reliably preventing an overflow of a layer 2 buffer of a mobile station (see Para’s [0006-0007])).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the base station which receives at least a portion of the data from the first device as disclosed in Chandwani in view of Schabel, further in view of Hu, and further in view of Krishnaswamy to temporarily store the at least the portion of the data as disclosed in the teachings of Uchino who discloses a base station including a buffer for temporarily storing downlink data to be transmitted to a mobile station because the motivation lies in Uchino for reliably preventing an overflow of a layer 2 buffer of a mobile station according to the scheduling of the downlink data stored in the buffer. 

The combination of Chandwani in view of Schabel, further in view of Hu, further in view of Krishnaswamy, and further in view of Uchino does not disclose the claim features of wherein the schedule includes at least one of: a start time for transmitting data via the unlicensed spectrum; a maximum amount of time that data is permitted to be transmitted via the unlicensed spectrum; or a regularity at which data is permitted to be transmitted via the unlicensed spectrum. However the claim feature would be rendered obvious in view of Falconetti et al. US (2018/0270834).

Falconetti discloses determining a schedule for transmitting data via the unlicensed spectrum based on assessing conditions of the unlicensed spectrum (see Para’s [0005], [0009] i.e., a base station which monitors one or more channel conditions of the unlicensed carrier to detect whether there is an interfering signal in the unlicensed carrier, [0034], [0072] i.e., The UL transmission is scheduled at a time where interference level can be handled by the base station…planned or scheduled UL subframes & [0073] i.e., This means that for a scheduling node measuring interference on the unlicensed band (i.e., “assessing conditions”), it is worth delaying the UL transmission to a time when a lower level of interference is measured and/or expected)

wherein the schedule includes at least one of: a start time for transmitting data via the unlicensed spectrum (see Para’s [0005], [0072] i.e., The UL transmission is scheduled at a time (i.e., “start time”) where interference level can be handled by the base station & [0073] i.e., This means that for a scheduling node measuring interference on the unlicensed band (i.e., “assessing conditions”), it is worth delaying the UL transmission to a time (i.e., “start time”) when a lower level of interference is measured and/or expected).

(Falconetti suggests the UL transmission is scheduled at a time where interference level can be handled by the base station (see Para [0072]) and it is worth delaying the UL transmission to a time when a lower level of interference is measured and/or expected which may ensure that the measured interference will not prevent a wireless communication device (WCD) (i.e., UE) from carrying out the UL data transmission (see Para [0073])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the schedule determined for transmitting the data via the unlicensed spectrum as disclosed in Chandwani in view of Schabel, further in view of Hu, further in view of Krishnaswamy, and further in view of Uchino to include the start time for transmitting the data via the unlicensed spectrum as disclosed in the teachings of Falconetti who discloses determining a schedule for transmitting data via the unlicensed spectrum based on assessing conditions of the unlicensed spectrum which includes a start time for transmitting data via the unlicensed spectrum because the motivation lies in Falconetti that the UL transmission is scheduled at a starting time where the interference level can be handled by the base station and it is worth delaying the UL transmission to a time when a lower level of interference is measured and/or expected which may ensure carrying out the UL data transmission successfully. 

Regarding Claim 19, the claim is directed towards a non-transitory computer-readable storage medium which performs the same claim features as the method in claim 9. Therefore claim 19 is rejected as obvious over the combination of Chandwani in view of Schabel, further in view of Hu, further in view of Krishnaswamy, further in view of Uchino, and further in view of Falconetti as in claim 9. 

Regarding Claim 20, the claim is directed towards a non-transitory computer-readable storage medium which performs the same claim features as the method in claim 4. Therefore claim 20 is rejected as obvious over the combination of Chandwani in view of Schabel, further in view of Hu, further in view of Krishnaswamy, further in view of Uchino, and further in view of Falconetti as in claim 4. 

Regarding Claim 23, the combination of Chandwani in view of Schabel, further in view of Hu, further in view of Krishnaswamy, further in view of Uchino, discloses the system as claim 10 recites, but does not disclose the claim feature of wherein the estimation of interference during the period of time is based at least in part on determined conditions by a most recent assessment. However the claim feature would be rendered obvious in view of Falconetti.

Falconetti discloses wherein the estimation of interference during the period of time (see Para’s [0072-0073] i.e., delaying the UL transmission to a time when a lower level of interference is measured and/or expected) is based at least in part on determined conditions by a most recent assessment (see Para’s [0005], [0034], & [0073] i.e., This means that for a scheduling node measuring interference on the unlicensed band (i.e., “most recent assessment”), it is worth delaying the UL transmission to a time when a lower level of interference is measured and/or expected). 

(Falconetti suggests the UL transmission is scheduled at a time where interference level can be handled by the base station (see Para [0072]) and it is worth delaying the UL transmission to a time when a lower level of interference is measured and/or expected which may ensure that the measured interference will not prevent a wireless communication device (WCD) (i.e., UE) from carrying out the UL data transmission (see Para [0073])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the schedule determined for transmitting the data via the unlicensed spectrum as disclosed in Chandwani in view of Schabel, further in view of Hu, further in view of Krishnaswamy, and further in view of Uchino to be based on an estimation of interference during the period of time based at least in part on determined conditions by a most recent assessment as disclosed in the teachings of Falconetti who discloses determining a schedule for transmitting data via the unlicensed spectrum based on assessing conditions of the unlicensed spectrum which includes a time for transmitting data via the unlicensed spectrum because the motivation lies in Falconetti that the UL transmission is scheduled at a time where the interference level can be handled by the base station and it is worth delaying the UL transmission to a time when a lower level of interference is measured and/or expected which may ensure carrying out the UL data transmission successfully. 

3.	Claims 3, 8, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chandwani et al. US (2017/0181040) in view of Schabel et al. US (2017/0251380), further in view of Hu et al. US (2018/0376339), further in view of Krishnaswamy US (2010/0246506), further in view of Uchino et al. US (2014/0219236), and further in view of Falconetti et al. US (2018/0270834) as applied to claims 1, 10, and 16 above, and further in view of YI et al. US (2018/0070372).

Regarding Claim 3, the combination of Chandwani in view of Schabel, further in view of Hu, further in view of Krishnaswamy, and further in view of Uchino discloses the method as claim 1 recites, but does not disclose wherein the schedule includes: a maximum amount of data that is permitted to be transmitted via the unlicensed spectrum. However the claim feature would be rendered obvious in view of YI et al. US (2018/0070372).

YI discloses wherein a schedule includes at least one of: a maximum amount of data that is permitted to be transmitted via the unlicensed spectrum (see Para [0135] i.e., the UL grant received from the U-band cell is information of amount of data (i.e., “maximum amount”) that can be transmitted (i.e., “permitted”) to the U-band (i.e., “unlicensed spectrum”) cell).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the schedule for the transmission of uplink data during a period of time as disclosed in Chandwani in view of Schabel, further in view of Hu, further in view of Krishnaswamy, and further in view of Uchino to include a maximum amount of data that is permitted to be transmitted via the unlicensed spectrum based on the teachings of Yi who discloses an uplink scheduling grant received from the U-band is information of the amount of data that can be transmitted to the U-band cell for efficiently scheduling and identifying the maximum amount of data that is permitted to be transmitted via the unlicensed spectrum according to the schedule. 

Regarding Claim 8, the combination of Chandwani in view of Schabel, further in view of Hu, further in view of Krishnaswamy, and further in view of Uchino discloses the method as claim 1 recites, but does not disclose wherein the schedule indicates at least a maximum size of data that is permitted to be transmitted via the unlicensed spectrum. However the claim feature would be rendered obvious in view of YI et al. US (2018/0070372).

Yi discloses wherein the schedule indicates at least a maximum size of data that is permitted to be transmitted via the unlicensed spectrum (see Para [0135] i.e., the UL grant received from the U-band cell is information of amount of data (i.e., “maximum size”) that can be transmitted (i.e., “permitted”) to the U-band (i.e., “unlicensed spectrum”) cell).

Therefore it would have been obvious to one of ordinary skill in the art at the time of filing for the schedule for the transmission of uplink data during a period of time as disclosed in Chandwani in view of Schabel, further in view of Hu, further in view of Krishnaswamy, and further in view of Uchino to include a maximum size of data that is permitted to be transmitted via the unlicensed spectrum based on the teachings of Yi who discloses an uplink scheduling grant received from the U-band is information of the amount of data that can be transmitted to the U-band cell for efficiently scheduling and identifying the maximum size or amount of data that is permitted to be transmitted via the unlicensed spectrum according to the schedule. 

Regarding Claim 12, the claim is directed towards a system which performs the same claim features as the method in claim 3. Therefore claim 12 is rejected as obvious over the combination of Chandwani in view of Schabel, further in view of Hu, further in view of Krishnaswamy, further in view of Uchino, and further in view of Yi as in claim 3. 

Regarding Claim 18, the claim is directed towards a non-transitory computer-readable storage medium which performs the same claim features as the method in claim 8. Therefore claim 18 is rejected as obvious over the combination of Chandwani in view of Schabel, further in view of Hu, further in view of Krishnaswamy, further in view of Uchino, and further in view of Yi as in claim 8. 

4.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chandwani et al. US (2017/0181040) in view of Schabel et al. US (2017/0251380), further in view of Hu et al. US (2018/0376339), further in view of Krishnaswamy US (2010/0246506), further in view of Uchino et al. US (2014/0219236), and further in view of Falconetti et al. US (2018/0270834) as applied to claim 21 above, and further in view of Larsson et al. US (2015/0289287).

Regarding Claim 21, the combination of Chandwani in view of Schabel, further in view of Hu, further in view of Krishnaswamy, further in view of Uchino and further in view of Falconetti discloses the method as claim 1 recites, but does not disclose the claim feature wherein at least one of the first device or the second device are associated with an order of priority based at least in part on a timestamp associated with the request to send data. However the claim feature would be rendered obvious in view of Larsson et al. US (2015/0289287).

Larsson discloses wherein at least one of a first device or a second device are associated with an order of priority based at least in part on a timestamp associated with the request to send data (see Para’s [0015], [0053-0054], & [0088] i.e., the network node sets a priority weight for scheduling resources to the UE. The knowledge of scheduling request may be used to affect the priority weight…If the received scheduling request comprises a time stamp the network node may use this information and temporarily increase the priority weight (i.e., “priority order”)).

Larsson suggests a scheduling request with the time stamp is used by the network node to be able to make its own determination of when to send an uplink grant to the UE in order to optimize the use of radio resources, (see Para’s [0054] & [0088]) 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the first or second devices which send data to the base station as disclosed in Chandwani in view of Schabel, further in view of Hu, further in view of Krishnaswamy, further in view of Uchino and further in view of Falconetti to be associated with an order of priority based at least in part on a timestamp associated with the request to send data as disclosed in the teachings of Larsson because the motivation lies in Larsson that a scheduling request from the UE with the time stamp is used by the network node to be able to make its own determination of when to send an uplink grant to the UE in order to optimize the use of radio resources. 

5.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chandwani et al. US (2017/0181040) in view of Schabel et al. US (2017/0251380), further in view of Hu et al. US (2018/0376339), further in view of Krishnaswamy US (2010/0246506), further in view of Uchino et al. US (2014/0219236), and further in view of Falconetti et al. US (2018/0270834) as applied to claim 21 above, and further in view of Damnjanovic et al. US (2016/0113008).

Regarding Claim 22, the combination of Chandwani in view of Schabel, further in view of Hu, further in view of Krishnaswamy, further in view of Uchino and further in view of Falconetti discloses the method as claim 1 recites, but does not disclose the claim feature wherein at least one of the first device or the second device are associated with an order of priority based at least in part on a type of data associated with the data. However the claim feature would be rendered obvious in view of Damnjanovic et al. US (2016/0113008).

Damnjanovic discloses wherein at least one of a first device or a second device are associated with an order of priority based at least in part on a type of data associated with the data (see Para [0005] i.e., when a base station schedules resource allocations to various different UEs, the type of data that is to be transferred between the UE and base station may be considered when prioritizing scheduling of resource allocations). 

(Damnjanovic suggests the type of data that is to be transferred between the UE and base station may be considered when prioritizing scheduling of resource allocations for satisfying quality of service (QoS) associated with the data type (see Para [0005])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the first or second devices which send data to the base station as disclosed in Chandwani in view of Schabel, further in view of Hu, further in view of Krishnaswamy, further in view of Uchino and further in view of Falconetti to be associated with an order of priority based at least in part on a type of data associated with the data as disclosed in Damnjanovic who discloses when a base station schedules resource allocations to various different UEs, the type of data that is to be transferred between the UE and base station may be considered when prioritizing scheduling of resource allocations because the motivation lies in Damnjanovic that the type of data that is to be transferred between the UE and base station may be considered when prioritizing scheduling of resource allocations for satisfying quality of service (QoS) associated with the data type. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461